Name: Commission Decision of 31 May 1978 authorizing the French Republic not to apply Community treatment to woven fabrics of man-made fibres (continuous) (including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02), other than those for tyres and those containing elastomeric yarn, other than unbleached or bleached, falling within subheading ex 51.04 A of the Common Customs Tariff (NIMEXE codes 51.04-15, 17, 18, 23, 25, 26, 27, 28, 32, 34, 42, 44, 46, 48), originating in South Korea and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-10

 nan